— Proceeding brought pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Kristin Booth Glen, J.), entered on or about August 30, 1988, to review a determination of the Police Commissioner of the City of New York, dated February 4, 1988, which found petitioner Evans guilty of one specification of striking and stomping a male, one Randy Smith, and one specification of falsely arresting Randy Smith, and which found petitioner Torres guilty of impeding an internal investigation in that he gave false and misleading statements to an investigating officer, and which imposed the penalty of forfeiture of 20 days’ vacation time each, unanimously dismissed, and the determination is confirmed, without costs.
The findings of guilt are supported by the consistent testimony of three eyewitnesses, and thus meet the substantial evidence test (Matter of Berenhaus v Ward, 70 NY2d 436). The record shows that Officer Evans physically assaulted Mr. Smith outside Wingate High School in the presence of at least two students and one teacher, and then arrested Mr. Smith without cause. Officer Torres was present, and the record shows that (to protect Officer Evans) he gave a false description of the event to an investigating officer. Inconsistencies in the testimony of the Department’s witnesses, and those between the Department’s witnesses and the petitioners’ witnesses, created only questions of fact and credibility for the Assistant Deputy Commissioner for Trials. We have examined petitioners’ other contentions and find that they do not warrant disturbance of the administrative determination. Concur —Kupferman, J. P., Sullivan, Milonas, Rosenberger and Wallach, JJ.